                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,


       vs.
                                                     Case No. 20-CR-10119-DJC
(1) TREVEL BREWSTER and (2) TIMMY
HUNT,

                      Defendants.


  GOVERNMENT’S MOTION TO RELEASE DEFENDANTS TO STATE CUSTODY
  FOR PURPOSES OF ALLOWING STATE BAIL REVOCATION PROCEEDINGS
         TO GO FORWARD AND FOR AN ORDER OF DETENTION
                PURSUANT TO UNITED STATES V. KING

       As the government has previously reported, see Dkt. 19, consistent with its obligations

under 18 U.S.C. § 3142(d), the government has contacted the assigned Assistant District

Attorneys and Probation Officers in Suffolk Superior Court and Middlesex Superior Court to

notify them of Mr. Hunt’s and Mr. Brewster’s arrests, and the charges against them in this case.

       Based on the fact that both defendants were on pre-trial release at the time they

committed the offenses charged here, both Assistant District Attorneys indicated that they wish

to proceed with bail revocation proceedings against both defendants. The Suffolk Superior Court

has issued a warrant for Mr. Hunt’s arrest, and the Middlesex Superior Court has issued a

warrant for Mr. Brewster’s arrest. See Dkt. 19, Exs. A and B. Because the defendants are

currently in federal custody, the state courts have been unable to hold the planned revocation

hearings. Specifically, Mr. Brewster had a revocation hearing scheduled for today, July 8, but

the assigned Assistant District Attorney reports that the hearing was unable to proceed as

planned because of complications arising from the defendant’s being held in federal custody.

The government anticipates the intended hearing for Mr. Hunt will encounter similar challenges.
       The government is therefore requesting that this Court issue an order releasing Mr. Hunt

and Mr. Brewster into state custody so that the state court bail revocation proceedings may

proceed, directing the USMS to lodge a detainer with the appropriate state officials, and issuing a

temporary detention order in accordance with United States v. King, 818 F.2d 112, 115, n.3 (1st

Cir. 1987). The defendants can then be habed into this Court as needed for future proceedings,

and a detention hearing can be held promptly upon their release from state custody (including if

the states declined to revoke bail after the hearing). This is the procedure that this Court

followed in United States v. Quantae Elmore, see 18-cr-10243-NMG, Dkt. 15 (order allowing

motion to release to state custody), Dkt. 17 (Detention Order pursuant to United States v. King),

and comports with the intent of 18 U.S.C. § 3142(d).

       The undersigned Assistant U.S. Attorney reached out to defense counsel this afternoon,

but did not receive their position on this motion prior to filings. The undersigned is aware that

counsel for Mr. Hunt is out of the office this week, but anticipates he would oppose this motion,

based on prior conversations.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                                      By: /s/ Elianna J. Nuzum
                                                          Elianna J. Nuzum
                                                          Assistant U.S. Attorney

                                                      Date: July 8, 2020




                                                  2
                                  CERTIFICATE OF SERVICE

The government hereby certifies that the foregoing was this day filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and paper copies will be sent to those indicated as non-registered participants.



                                                            /s/ Elianna J. Nuzum
                                                            Elianna J. Nuzum
                                                            Assistant U.S. Attorney




                                                 3
